October 13,2015

                                         No. 04-15-00570-CV


                      PEVETO COMPANIES, LTD. D/B/A BRAKE CHECK,
                                     Appellant

                                                   V.

                             FASA FRICTION LABORATORIES, INC.,
                                          Appellee

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011-01-20405
                            Honorable Solomon Casseb, III, Judge Presiding

                                            ORDER

        This court has determined that this dispute is appropriate for referral to an Alternative Dispute
Resolution (ADR) procedure. See Tex. Civ. Prac.         Rem. Code § 154.021 (West 2011). All further
communications with this court by the parties regarding ADR shall be directed to the Clerk of the Court
for any assistance in the mediation process.

        All parties are ORDERED to respond in writing by October 27, 2015 stating: (I) the name and
address of the mediator of their choice; or (2) any objection to mediation and the reasons for such
objection, See id. § 154.022 (b).

       Provided the parties submit to mediation, this court will issue an order suspending all appellate
deadlines for forty-five (45) days in order that the parties may concentrate on the scheduling and
completion of the mediation process.

       Is it so ORDERED on October 13, 2015.


                                                                         Marialyn/Barnard, Justice

                         lEREOF, I have hereunto set my hand and affixey the seal of the ?aid court on



                                                                               E. Hottle, Clerk